UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 001-13549 SOLAR THIN FILMS, INC. (Exact name of registrant as specified in its charter) Delaware 95-4356228 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 116 John Street, Suite 1120, New York, New York 10038 (Address of principal executive offices) (212) 629-8260 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Number of outstanding shares of the registrant's par value $0.01 common stock, as of November 11, 2010: 24,368,244. Solar Thin Films, Inc. Quarterly Report on Form10-Q Table of Contents PAGE PART I FINANCIAL INFORMATION F-1 - F-22 Item 1. Condensed Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009. F-1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the three and nine months ended September 30, 2010 and 2009 (unaudited). F-2 Condensed Consolidated Statement of Stockholders' Deficiency/Equity for the year ended December 31, 2009 and nine months ended September 30, 2010 (unaudited). F-3- F-4 Condensed Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2010 and 2009. F-5 Notes to Unaudited Condensed Consolidated Financial Statements. F-6- F-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4T. Controls and Procedures. 18 PART II OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 20 Item 4. (Removed and Reserved). 20 Item 5. Other Information. 20 Item 6. Exhibits. 20 Signatures. 22 PART I. FINANCIAL INFORMATION Item 1. Financial Statements SOLAR THIN FILMS, INC CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $754,648 and $696,067, respectively - Inventory Advances to suppliers Deposits and other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $325,604 and $446,718, respectively Investment - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Capital leases, current portion Notes payable, current portion Advances, related party - Deferred revenue - Total current liabilities Capital leases, long term Dividends payable Total Liabilities Commitments and contingencies - - Stockholder's Deficit Preferred stock, par value $0.01 per share; 2,700,000 shares authorized: Series A Preferred stock, par value $0.01 per share; 1,200,000 shares designated; -0- issued and outstanding at September 30, 2010 and December 31, 2009 Series B Preferred stock, par value $0.01 per share; 1,500,000 shares designated: Series B-1 Preferred stock, par value $0.01 per share, 1,000,000 shares designated, 228,652 issued and outstanding at September 30, 2010 and December 31, 2009 Series B-3 Preferred stock, par value $0.01 per share, 232,500 shares designated, 47,491 and 47,502 issued and outstanding at September 30, 2010 and December 31, 2009, respectively Series B-4 Preferred stock, par value $0.01 per share, 100,000 shares designated, -0- issued and outstanding at September 30, 2010 and December 31, 2009 - - Common stock, par value $0.01 per share, 150,000,000 shares authorized, 20,543,244 and 18,988,893 issued and outstanding as of September 30, 2010 and December 31 2009, respectively Shares to be issued Additional paid in capital Treasury stock ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See the accompanying notes to the unaudited condensed consolidated financial statements F - 1 SOLAR THIN FILMS, INC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) Three months ended September 30, Nine months ended September 30, REVENUE: Factory sales $ Cost of sales - Gross profit OPERATING EXPENSES: General, selling and administrative expenses Depreciation Total operating expenses NET INCOME (LOSS) FROM OPERATIONS ) ) ) Other income/(expense): Loss on sale of equipment ) - ) - Foreign currency transaction (loss): ) ) Interest expense, net ) Gain on change in fair value of reset provision liability - - - Impairment of investment - - - ) Debt acquisition costs - - - ) Other income Net income (loss) before provision for income taxes ) ) ) Income taxes - Net income (Loss) Noncontrolling interest - - - ) NET INCOME (LOSS) ATTRIBUTABLE TO SOLAR THIN FILMS, INC. $ $ ) $ ) $ ) Net income (loss) per common share (basic) $ $ ) $ ) $ ) Net income (loss) per common share (fully diluted) $ $ ) $ ) $ ) Weighted average shares outstanding (basic) Weighted average shares outstanding (fully diluted) Comprehensive (loss): Net income (loss) $ $ ) $ ) $ ) Foreign currency translation gain (loss) ) ) Comprehensive Income (loss) Comprehensive loss attributable to the non controlling interest - - - ) Comprehensive income (loss) attributable to Solar Thin Films, Inc. $ $ ) $ ) $ ) See the accompanying notes to the unaudited condensed consolidated financial statements F - 2 SOLAR THIN FILMS, INC CONSOLIDATED STATEMENT OF DEFICIENCY OF STOCKHOLDERS' EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2010 (unaudited) Preferred Series B-1 Preferred Series B-3 Common shares Shares to be issued Shares Amount Shares Amount Shares Amount Shares Amount Balance, December 31, 2009 $ Issuance of 1,242,381 shares of common stock for services rendered - Issuance of 70 shares of commons stock in exchange for 5 Preferred Series B-3 shares - - ) - 70 - - - Issuance of 146,900 shares of common stock in exchange for convertible note and related interest - Issuance of 165,000 shares of common stock in exchange for interest - Fair value of vested portion of employee options issued - Foreign currency translation gain - Net loss - Balance, September 30, 2010 $ See the accompanying notes to the unaudited condensed consolidated financial statements F - 3 SOLAR THIN FILMS, INC CONSOLIDATED STATEMENT OF DEFICIENCY OF STOCKHOLDERS' EQUITY YEAR ENDED DECEMBER 31, 2, 2010 (unaudited) Other Total Additional Deferred Treasury Comprehensive Accumulated Non controlling Stockholders' Paid in Capital Compensation Stock Income (loss) Deficit Interest Deficiency Balance, December 31, 2009 - ) ) - ) Issuance of 1,242,381 shares of common stock for services rendered - Issuance of 70 shares of commons stock in exchange for 5 Preferred Series B-3 shares - Issuance of 146,900 shares of common stock in exchange for convertible note and related interest - Issuance of 165,000 shares of common stock in exchange for interest - Fair value of vested portion of employee options issued - Foreign currency translation gain - Net loss - ) - ) Balance, September 30, 2010 $ $
